ON APPLICATION FOR REHEARING
Decided Aug 7, 1934
By THE COURT
The above entitjed cause is now being determined on application of plaintiff in error for rehearing.
In the original determination of this case we had in mind the Hamden case recently decided by the Supreme Court. It was our conclusion that the evidence was beyond the mere scintilla and of such a character as required the submission to the jury.
We have also examined the case of Railway Company v Masterson, 126 Oh St 42, and the Brock case also decided by the Supreme Court, but do not think that the principle there announced would call for a different conclusion under the facts in the instant case.
On the question of misconduct of counsel, the principle is recognized that in some instances objections are not necessary, nor can the error be cured by any ruling of the court. In the instant case the questions aisked the jurors on the voir dire were not of this character. As held in our original opinion, we think that objections and exceptions should have been saved.
The motion for rehearing will be overruled.
HORNBECK, PJ, MONTGOMERY and BARNES, JJ, concur.